Per curiam.
None of the exceptions but one has an appearance of substance. Viewers of a private road are required by the road law to report whether it is necessary: the viewers of the road have reported that there is occasion for it, and hence it is argued they have not reported enough. Mere convenience is perhaps not so; but a report is never drawn with the precision of an indictment, and, in the apprehension of the mass, the terms are convertible. If this exception were to prevail, very few private roads would stand the test.
Proceedings affirmed.